DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          PAULA KUNSMAN,
                             Appellant,

                                     v.

                         JOEL JAMES WALL,
                              Appellee.

                              No. 4D15-1416

                              [April 26, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Nicholas R. Lopane, Judge; L.T. Case No. 09-011285
(36/91).

  Paula Kunsman, Pompano Beach, pro se.

  Michael R. Bass of Michael R. Bass, P.A., Fort Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

GERBER, C.J., DAMOORGIAN and KLINGENSMITH, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.